DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status
The AFCP 2.0 amendment is accepted because the amendment merely clarifies a 112(b) issue, the arguments submitted on 11/30/2021 have been considered and are convincing.  The finality of the office action dated 11/6/2021 is withdrawn and the period for replay has been reset for three months. 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1 and 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over by Yamasaki (20140111950) in view of Ueda (20210170968).
Referring to claim 1, Yamasaki shows a sensor mounting structure (see figure 3), comprising:
a sensor body that detects peripheral information in relation to a vehicle (see paragraph 21); and a housing that is formed in a box shape (see figure 3 Ref 112 also 
wherein fastening portions extend from wall surfaces of the housing at one end side (see figure 3 note the tabs 111 that are attached to the end side with the wire harness connector) and another end side in a direction along the outer panel (see figure 3 note the tab that extends in a direction opposite to the wire harness connector), and the fastening portions are fastened to the outer panel by fastening members (note the posts that are welded to the panel (see figure 2 Ref 130).
However Yamasaki fails to specifically a first fastening portion and a second fastening portion, which extend from the wall surface of the housing at the one end side, and a third fastening portion, which extends from the wall surface at the other end side in a direction opposite to the extension direction of the first fastening portion and the second fastening portion.  
Ueda shows a similar mounting for a sensor that includes a walled surface (see figure 3 Ref 61), and includes a first fastening portion (see figure 3 Note the vehicle body attachment portion Ref 62 in the top right corner of the figure) and a second fastening portion (see figure 3 note the vehicle body attachment portion Ref 62 in the top left corner of the figure), which extend from the wall surface of the housing at the one end side (see figure 3 note these extend from the wall Ref 61), and a third fastening portion (see figure 3 Ref 62 at the bottom of the figure), which extends from the wall 
Referring to claim 3, Yamasaki shows a connector, to which a wire harness is connected, is provided at the wall surface of the housing at the other end side (see figure 3 note the unreferenced connector).
Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over by Yamasaki (20140111950) in view of Ueda (20210170968) and Zhao (20170036647).
Referring to claim 4, Yamasaki addresses the need to maintain the sensor free of debris however Yamasaki does this through the use of a shield figure 2 Ref 127 for blocking debris and fails to explicitly disclose a nozzle for cleaning the outer surface of the sensor.  Zhao shows a similar device that includes a nozzle for cleaning (see figure 6-7B), with the nozzle placement of Zhao in the device as shown by Yamasaki it would have been obvious to have the nozzle disposed between the first fastening portion and the second fastening portion (see figure 3 of Yamasaki as well as figures 6-7B of Zhao).
It would have been obvious to modify Yamasaki to include the cleaning nozzle as shown by Zhao because this allows debris that clutters the sensor despite the blocking plate as shown by Yamasaki to be removed. 
Claims 5-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over by Yamasaki (20140111950) in view of Ueda (20210170968) and Kunze (20180222450).

the sensor body comprises a laser radar that emits electromagnetic waves that function as radar waves (see paragraph 88 note Kunze shows a similar device that includes a LIDAR sensor or a camera also see paragraph 4).  It would have been obvious to include the LIDAR sensor in the fender or bumper because it is well known that a LIDAR sensor is used in vehicles and the fender is a well-known portion that is hidden from the operators field of view.  
Referring to claim 7, Yamasaki appears to show a recessed portion that is recessed inwardly in a vehicle width direction is provided at the fender panel (see figure 1),
Yamasaki does show a raised portion is formed in the housing (see figure 2 note the outer wall Ref 112), and
the raised portion is inserted from a vehicle inner side through a cutout portion formed (see figure 1 and 2).  However Yamasaki fails to explicitly show the recessed portion with a cutout, it appears that this is what Yamasaki is showing however there is no mention of the cutout however the sensor is attached to the outer panel and has an outer surface that requires line of sight with the blind spot area.  
Kunze shows a similar device that includes an obvious recess portion (see figures 1, 6, and 9A note the sensor is located primarily on the inside of the vehicle with the fastener tabs located on the inside of the vehicle, this obvious includes a recess portion to connect the tabs to) also note Kunze includes a cut out portion allowing for 

Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to LUKE D RATCLIFFE whose telephone number is (571)272-3110.  The examiner can normally be reached on M-F 9:00AM-5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Isam Alsomiri can be reached on 571-272-6970.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/LUKE D RATCLIFFE/Primary Examiner, Art Unit 3645